DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 10/22/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for teachings or other matter specifically of challenge in the present arguments.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,556,461 to Khersonsky et al. (Khersonsky) in view of U.S. Patent Application Publication No. 2016/0211762 to Cheng et al. (Cheng).
As to Claim 1:
Khersonsky discloses, in FIG(s). 1, 2, & 6:
a multiphase current-fed modular multilevel converter, CMMC, comprising: 
a plurality of cascaded submodules (SMs) (12, 14) connected in series between ground point (24; "a second output of the step wave generator 14 is referenced at line 24 as circuit common [or a floating neutral, for three phase applications]. The system output appears at an output of the filter 20 on line 26, referenced to system neutral 24."  Col. 2, lines 55-59) and an alternating current (AC) voltage output point (26;  Col. 2, line 50 - Col. 3, line 18), . . . 
However, Khersonsky is not used to disclose:
. . . wherein each SM includes a connectable series capacitor; 
a blocking diode connected between an input direct current (DC) source point and the AC voltage output point, 

an input DC source connected between ground and the input DC source point; 
wherein an output AC voltage is drawn differentially between two of the arms.  
Cheng discloses, in FIG(s). 1 & 4:
 . . . wherein each SM (disclosed above in Khersonsky as 12, 14;  and herein as 28-1 – 28-6) includes a connectable series capacitor (C1 – C6); 
a blocking diode (DPC) connected between an input direct current (DC) source point (point between 42 and DPC-Anode) and the AC voltage output point (disclosed above in Khersonsky as 26), 
wherein each phase of the multiphase CMMC comprises an arm of the plurality of cascaded SMs (26A, 26B, 26C) and the blocking diode (DPC); and 
an input DC source (42) connected between ground and the input DC source point (¶ [0020] - ¶ [0021]); 
wherein an output AC voltage (¶ [0018]) is drawn differentially between two of the arms (26A, 26B;  ¶ [0016] - ¶ [0018]).
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the STEP SWITCHED PWM SINE GENERATOR, disclosed by Khersonsky; by incorporating the MODULAR MULTILEVEL CONVERTER AND CHARGING CIRCUIT, disclosed by Cheng; in order to provide a charging apparatus of a multilevel power conversion system having selected multilevel converter cells that are alternately switched between a first state a and second state to charge selected cell capacitors (Cheng; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for comprising three phases of a three-phase system.  
Cheng further discloses, in FIG(s). 1, 4-9, 11, 12, & 15A:
comprising three phases of a three-phase system (26A, 26B, 26C;  ¶ [0018]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein each SM comprises a lower and an upper switch configured to be sinusoidal modulated in a complementary manner.
However, Cheng further discloses, in FIG(s). 1, 4-9, 11, 12, & 15A:
wherein each SM comprises a lower (FIG. 15A;  S2) and an upper (S1) switch configured to be sinusoidal modulated in a complementary manner (¶ [0014], ¶ [0017], ¶ [0032]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein each SM comprises a lower and an upper switch configured to be sinusoidal modulated in a complementary manner.  
However, Cheng further discloses, in FIG(s). 1, 4-9, 11, 12, & 15A:
wherein each SM comprises a lower (FIG. 15A;  S2) and an upper (S1) switch configured to be sinusoidal modulated in a complementary manner (¶ [0014], ¶ [0017], ¶ [0032]).  
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khersonsky and Cheng as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2015/0263645 to Mihalache et al. (Mihalache) and U.S. Patent Application Publication No. 2007/0241616 to Lai et al. (Lai).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 

wherein the multiphase CMMC further comprises an inductor, 
wherein anodes of the blocking diodes are connected together to the input DC source point through the inductor.  
However, Mihalache discloses, in FIG(s). 1:
wherein there are a plurality of blocking diodes (13a, 13b, 13c) and each phase of the multiphase CMMC (disclosed above in Cheng as 26A, 26B, 26C;  and herein as 11s) comprises a corresponding one of the blocking diodes (¶ [0029] - ¶ [0033]), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the STEP SWITCHED PWM SINE GENERATOR, disclosed by Khersonsky and the MODULAR MULTILEVEL CONVERTER AND CHARGING CIRCUIT, disclosed by Cheng; by incorporating the PULSE WIDTH MODULATION CONTROL FOR A MULTILEVEL CONVERTER, disclosed by Mihalache; in order to provide control of a switching device of a multilevel converter by generating a switching signal for a switching event of the switching device based on a reference signal (Mihalache; Abstract).
However, Khersonsky and Cheng in view of Mihalache is not used to disclose:
 . . . wherein the multiphase CMMC further comprises an inductor, 
wherein anodes of the blocking diodes are connected together to the input DC source point through the inductor.  
Lai discloses, in FIG(s). 1:
 . . . wherein the multiphase CMMC further comprises an inductor (L11), 
Mihalache as 13a, 13b, 13c;  and herein as D11) are connected together to the input DC source point (disclosed above in Cheng as point at Vadc+ at 42;  and herein as 10a) through the inductor (¶ [0003]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the STEP SWITCHED PWM SINE GENERATOR, disclosed by Khersonsky, the MODULAR MULTILEVEL CONVERTER AND CHARGING CIRCUIT, disclosed by Cheng, and the PULSE WIDTH MODULATION CONTROL FOR A MULTILEVEL CONVERTER, disclosed by Mihalache; by incorporating the LOW COST, LOW POWER LOSS UNINTERRUPTIBLE POWER SUPPLY, disclosed by Lai; in order to provide an uninterruptible power supply device with an intermediate DC voltage that is converted through an inverter into a polyphase output AC voltage for use by a load (Lai; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein a cathode of each blocking diode is directly connected to a corresponding AC voltage output point via a series-inductance.  
However, Lai further discloses, in FIG(s). 2:
wherein a cathode of each blocking diode (disclosed in Mihalache as 13a, 13b, 13c) is directly connected to a corresponding AC voltage output point via a series-inductance (32;  Col. 3, lines 4-18).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for wherein each arm of the plurality of cascaded SMs is connected to the cathode of the corresponding blocking diode.  
Mihalache discloses, in FIG(s). 1:
wherein each arm (each 11) of the plurality of cascaded SMs is connected to the cathode of the corresponding blocking diode (cathode of 13a, 13b, 13c).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
wherein the SMs are inserted during a switching cycle, 
wherein the switching cycle is divided into a plurality of intervals equal to the number of SMs, and 
wherein the multiphase CMMC is configured to store energy in the inductor during a part of each interval and then transfer to the inserted SM capacitor in another part of the interval.  
However, Lai further discloses, in FIG(s). 1:
wherein the SMs are inserted during a switching cycle (¶ [0003]), 
wherein the switching cycle is divided into a plurality of intervals equal to the number of SMs (¶ [0003]), and 
wherein the multiphase CMMC is configured to store energy in the inductor during a part of each interval ("inductor L11 is configured to receive a current from the rectifier 121 during the positive half-cycle") and then transfer to the inserted SM capacitor in another part of the interval ("discharge a current to the output capacitor C11 through the diode Dll according to the on/off operations of the transistor switch Q11;"  ¶ [0003]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khersonsky and Cheng as applied above to claim 1, and further in view of Lai.
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the multiphase CMMC is further configured to transfer energy from the input DC source point to the SM capacitors of each arm during one-third of a fundamental cycle, under which the arm voltage is the lowest.  
However, Lai further discloses, in FIG(s). 1:
wherein the multiphase CMMC is further configured to transfer energy from the input DC source point to the SM capacitors of each arm during one-third of a fundamental cycle, under which the arm voltage is the lowest (¶ [0003]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the STEP SWITCHED PWM SINE GENERATOR, disclosed by Khersonsky and the MODULAR MULTILEVEL CONVERTER AND CHARGING CIRCUIT, disclosed by Cheng; by incorporating the LOW COST, LOW POWER LOSS UNINTERRUPTIBLE POWER SUPPLY, disclosed by Lai; in order to provide an uninterruptible power supply device with an intermediate DC voltage that is converted through an inverter into a polyphase output AC voltage for use by a load (Lai; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849